DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 11/08/2019 claims, is as follows: Claims 1-10 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 10-2017-0060310 filed on 05/16/2017. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/11/2021 and 07/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it should avoid using phases which can be implied, such as, “This disclosure concerns”, “The disclosure defined by this invention”, “This disclosure describes”, “is disclosed”, “are disclosed”, “the invention relates to” etc. Correction is required. See MPEP 608.01 (b).
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
On page 13, line 19,  there is a foreign symbol or word (in KR characters?) appeared after the word “FIG. 3” and on page 27, at line 6, there is a foreign symbol or word (in KR characters?) appeared after the word “administrator” needs to be removed.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:
The limitation “a metal heater control unit” in line 10
“unit” is the generic placeholder. 
The limitation “a control unit” in line 12
“unit” is the generic placeholder.
In claim 9:
The limitation “a communication unit” in line 2
“unit” is the generic placeholder. 
The limitation “a storage unit” in line 5
“unit” is the generic placeholder. 
The limitation “a server” in line 5
“server” is the generic placeholder. 

In claim 10:
The limitation “a smart device” in line 3
“device” is the generic placeholder. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitation “a smart device” in line 3 of claim 10 is described in the originally-filed specification on p. 26, lines 12-17 as device 320; figs. 5-6 that includes “smartphone, a smart tablet, a smart pad, a smart TV, a smart key, a smart card, etc.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1:
The corresponding structure of “a metal heater control unit” is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Therefore, since the Specification does not clearly identify what the corresponding structure of the “a metal heater control unit” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description. In originally-filed specification, on p. 13 lines 10-11 describes “metal heater control unit” as a box 130; fig. 1 but it is impossible to determine what that structure is or how it serves to control PTC heating element 113.
The corresponding structure of “a control unit” is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Therefore, since the Specification does not clearly identify what the corresponding structure of the “a control unit” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description. In originally-filed specification, on p. 22 lines 1-5 describes “control unit” as a box 140; figs. 1 and 5 that operate the metal heater 110 by issuing commands to the metal heater control unit but it is impossible to determine what that structure is. 
In claim 9:
The corresponding structure of “a communication unit” is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Therefore, since the Specification does not clearly identify what the corresponding structure of the “a communication unit” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description. In originally-filed specification, on p. 24 lines 6-15 describes as a box 160; fig. 5 that transmits and receives signal from the server 210 and outputs the signal to the control unit 140 but it is impossible to determine what that structure is. 
The corresponding structure of “a storage unit” is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Therefore, since the Specification does not clearly identify what the corresponding structure of the “a storage unit” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description. In originally-filed specification, on p. 23 line 26-30 describes as box 150; fig. 5 that stores the current pipeline temperature detected by the temperature sensor 120 in real time and the temperature is transmitted to the server 210. But it is impossible to determine what the structure of the storage unit is. 
The corresponding structure of “a server” is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Therefore, since the Specification does not clearly identify what the corresponding structure of the “a server” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description. In originally-filed specification, on p.  27-28, lines 25-27 and 1-10 respectively; fig. 6, the server 210 includes a mobile management server (a second server) 212 to perform management so that the metal heater system 100 is accessed using the smart device 320, and a web management server (a third server 213) to perform management so that the metal heater system 100 is accessed using the computer 310. The server 210 may include a general server (a first server) 211 to manage all servers and a database 220 in which various types of data and software related to the repair and maintenance of the metal heater system 100 have been stored. However, it is unclear what the corresponding structure of the first, second, and third server are.   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 4:
The limitation "the PTC heating element having a same width" in line 7 renders the claim indefinite because it is unclear what “having a same width” is meant. Having the same width as compared to what? 
For the purpose of substantive examination, it is presumed that the each of the plurality of PTC heating element has a same width. 
In claim 1:
The limitation "a band" in line 6 renders the claim indefinite because it is unclear how can a single band fastens the metal heaters to the pipeline. 
The limitation "a metal heater system" comprising a plurality of “metal heaters” in lines 1-3 renders the claim indefinite because it is unclear what is meant by the adjective “metal” as the heating element of the heaters is a barium titanate-based ceramic. 
The limitation "a metal heater control unit" in line 10 renders the claim indefinite because it is unclear whether the metal heater control unit controls the operation of only a single metal heater, or whether there is a metal heater control unit for every metal heater of the plurality of the metal heaters, or whether the metal heater control unit controls operation of all of the metal heaters. 
The claim limitation “a metal heater control unit”, “a control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In the original specification, “a metal heater control unit” and “a control unit” are not disclosed structurally. The proper structure must be disclosed in a way that one of ordinary skill in the art will understand what the inventor has identified to perform the recited function. 
In claim 9:
The claim limitation “a communication unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In the original specification, “a communication unit” is not disclosed structurally. The proper structure must be disclosed in a way that one of ordinary skill in the art will understand what the inventor has identified to perform the recited function. 
The claim limitation “a storage unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In the original specification, “a storage unit” is not disclosed structurally. The proper structure must be disclosed in a way that one of ordinary skill in the art will understand what the inventor has identified to perform the recited function. 
The claim limitation “a server” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In the original specification, “a server” is not disclosed structurally. The proper structure must be disclosed in a way that one of ordinary skill in the art will understand what the inventor has identified to perform the recited function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiligenstein (US 20160161316)
Regarding Claim 1, Heiligenstein discloses a metal heater system (heat trace system 10) for preventing freezing and bursting of a pipeline (pipe 12) (para. 0013, lines 1-10), the metal heater system (heat trace system 10) comprising: 
a plurality of metal heaters (heat trace 14) which is coupled to a 5surface of a lower end of a pipeline (pipe 12) at predetermined intervals in a longitudinal direction of the pipeline (fig. 3); 
a band (fastener) which fastens the metal heaters (heat trace 14) to the pipeline (pipe 12) (para. 0017, lines 8-14); 
a temperature sensor (temperature sensor of sensor modules 24a-c) which is coupled to the pipeline (pipe 12) 10and measures a pipeline temperature (para. 0015; fig. 1); 
a metal heater control unit (regulators 22) which controls operation of the metal heater (heat trace 14) (para. 0014; fig. 1); and 
a control unit (controller 18) which controls the metal heater control unit (regulators 22) (para. 0014);  
15wherein the metal heaters (heat trace 14) conduct heat to coupling portions where the metal heaters are coupled to the pipeline (pipe 12) and thus convection is generated inside the pipeline (pipe 12) (Heiligenstein is silent on convection generated inside the pipeline, however it is evidenced in Keinath that placing heating elements 510 intermittently induce convection current inside the pipe as shown in fig. 2C, see footnote 1, para. 0034).

    PNG
    media_image1.png
    441
    621
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Heiligenstein in view of Bohlender (US 4814584) and Ando (US 20100264127)
Regarding Claim 2, Heiligenstein discloses substantially all of the claimed features as set forth above, except each of the metal heaters comprises:  
20an upper body which extends in the longitudinal direction of the pipeline; 
a lower body which is coupled to the surface of the lower end of the pipeline; and 
a PTC heating element which is located between the 25upper body and the lower body;
32wherein the upper body and the lower body are selectively coupled to and separated from each other by a plurality of bolts which passes through both the upper body and the lower body in a direction perpendicular to the 5longitudinal direction of the pipeline.  
However, Bohlender discloses a metal heater (PTC heater) comprises:
20an upper body (carrier body 1); 
a lower body (heat conductor member 8); and 
a PTC heating element (PTC heating elements 2) which is located between the 25upper body (carrier body 1) and the lower body (heat conductor member 8) (col. 2, lines 46-57);
32wherein the upper body (carrier body 1) and the lower body (heat conductor member 8) are selectively coupled to and separated from each other by a plurality of spring clamp brackets 9 which passes through both the upper body (carrier body 1) and the lower body (heat conductor member 8) (col. 3, lines 21-31; figs. 1-2). 

    PNG
    media_image2.png
    600
    395
    media_image2.png
    Greyscale

Ando discloses a metal heater (PTC’s 14), wherein an upper body (case plate 2a) and an lower body (case plate 2b) are selectively coupled to and separated from each other by a plurality of bolts (mounting screws 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace each of the metal heaters of Heiligenstein with the heater comprising the upper body, the lower body, and the PTC heating element as taught by Bohlender. Doing so would arrive at the same predictable result which is having the pipeline heated by PTC heaters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the upper body and the lower body of Bohlender to be selectively coupled to and separated from each other by the plurality of bolts as taught by Ando, in order to ensure the upper body is properly secured to the lower body. The modification results in the upper body extends in the longitudinal direction of the pipeline and the lower body is coupled to the surface of the lower end of the pipeline. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Heiligenstein, Bohlender, and Ando, in view of Ihle (US 20110297666)
Regarding Claim 3, the modification of Heiligenstein, Bohlender, and Ando discloses substantially all of the claimed features as set forth above, except a lower portion of the lower body is curved to fit a curvature of the pipeline.  
However, Ihle discloses a lower portion of the lower body (shaped body 20 formed of positive temperature coefficient of electrical resistance) is curved to fit a curvature of the pipeline (pipe 10) (para. 0050-0051; fig. 1b).  


    PNG
    media_image3.png
    294
    399
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower portion of the lower body of Bohlender such that it is curved to fit the curvature of the pipeline as taught by Ihle. Doing so would adapt the heater to the contour of the pipleline to enhance thermal conductivity to the pipeline. 

 Regarding Claim 4, Bohlender discloses 
10a groove (grooves 15) extends in a lower portion of the upper body (carrier body 1) in the longitudinal direction of the pipeline, and a protrusion (lateral rim portions 23) extends on an upper portion of the lower body (heat conductor member 8) in the longitudinal direction of the pipeline so that the protrusion is inserted into the groove (col. 3, lines 19-24); and  
each of 15the plurality of PTC heating element (PTC resistance element 2) having a same width as the protrusion is coupled to a top surface of the protrusion (fig. 2). 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Heiligenstein, Bohlender, Ando, and Ihle, in view of Wei (US 20140214499)
Regarding Claim 5, the modification of Heiligenstein, Bohlender, Ando, and Ihle discloses substantially all of the claimed features as set forth above. Bohlender discloses a space is formed by spacing the upper body (carrier body 1) and the PTC heating element (PTC heating elements 2) apart from each other (col. 3, lines 11-16) (it is noted PTC heating elements 2 is spaced from the carrier body 1 by insulating sheet 7). 
The modification does not disclose 20the space is filled with silicon. 
However, Wei discloses a space between a PTC heating unit 21 and each electrode plate 22 is filled with silicon (para. 0034-0035).  

    PNG
    media_image4.png
    557
    410
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fill the space between the upper body and PTC heating element of Bohlender with silicon as taught by Wei, in order to securely attach the upper body to the heating element. 

Regarding Claim 6, Wei discloses a surface of the lower body (electrode plate 22) is coated with a thermally conductive adhesive (thermal adhesive 50) (para. 0034).
  
Regarding Claim 7, Heiligenstein discloses the control unit (controller 18) compares a preset set temperature (set point temperature) with the pipeline temperature measured by the temperature sensor  (sensed temperature by temperature sensor), and issues an operation command to the metal heater control unit (regulators 22) 5when the pipeline temperature is equal to or lower than the set temperature (para. 0015).

Regarding Claim 8, Heiligenstein discloses the control unit (controller 18) performs feedback by checking whether or not the metal heater (heat trace 14) is operated in accordance with the 10operation command and reissuing the operation command when the metal heater is not operated in accordance with the operation command (para. 0015) (it is noted the controller 18 utilizes the information from temperature sensor as a feedback control for controlling the heat trace 14). 
  
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Heiligenstein, Bohlender, Ando, Ihle, and Wei, in view of Larson (US 5948303)
Regarding Claim 9, the modification of Heiligenstein, Bohlender, Ando, and Ihle discloses substantially all of the claimed features as set forth above. Heiligenstein discloses:
the control unit (controller 18) is connected to a communication unit (wireless gateway 21) (para. 0016);  15and 
the communication unit (wireless gateway 21) stores the pipeline temperature, stored in a storage unit (memory unit 8) (para. 0014).
However, Larson discloses a communication unit (central control unit 12) transmits a device temperature to a server (circuitry of display unit 66) (col. 3, 4 lines 7-12 and 31-35 respectively). 

    PNG
    media_image5.png
    473
    686
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication unit of Heiligenstein to transmit the pipeline temperature to the server under the control of the control unit as taught by Larson, in order to relay the pipeline temperature to be displayed on a remote device. 

Regarding claim 10, the modification of Heiligenstein, Bohlender, Ando, Ihle, Wei, and Larson discloses 20the server (circuitry of remote input/display unit 66 of Larson) receives a remote control signal from a computer or smart device (remote input), and transfers the remote control signal to the communication unit (wireless gateway 21 of Heiligenstein); and the control unit (controller 18 of Heiligenstein) receives the remote control signal 34from the communication unit (wireless gateway 21 of Heiligenstein) (it is noted through wireless gateway 21, the controller 18 receives input remotely from a remote device regarding desired pipeline temperature).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                       




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Keinath (US 20160076704) discloses placing heating elements 510 intermittently induces convection current in pipe, para. 0034; figs. 2C and 5B.